Citation Nr: 1011914	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  02-28 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, inter alia, denied service 
connection for disabilities of the cervical spine, lumbar 
spine, and right shoulder.  The Veteran perfected an appeal 
with respect to these issues.  In an October 2009 rating 
action, the RO granted service connection for a cervical 
spine disability.  Therefore, this issue is no longer before 
the Board.  

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in January 2010.  A transcript 
of the hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for disabilities of 
the right shoulder and lumbar spine, which he contends result 
from an injury in service.  Specifically, he reports that he 
was thrown from a vehicle after it struck a landmine, landing 
on his back and shoulder.  He testified that he has 
experienced progressively worsening back and shoulder pain 
since that time.  Service records confirm that this incident 
occurred in November 1968.  The Veteran's Form DD-214 
establishes that he was awarded two Purple Hearts and the 
Combat Infantryman's Badge.  Service treatment records 
indicate that he was treated for tinnitus and deafness of the 
left ear.  There was a bruise on the right paraspinal area 
but there is no record of a back or shoulder injury at that 
time.  No abnormalities of the musculoskeletal system were 
observed or reported during the Veteran's separation physical 
examination in April 1970.  VA treatment records confirm that 
degenerative joint disease of the lumbar spine was diagnosed 
in August 2006.  The Veteran has sought treatment for pain in 
his right shoulder, with numbness and tingling to the right 
arm.  

Despite the lack of contemporaneous treatment records in 
service, the Veteran is competent to testify as to the 
symptoms he has experienced which are capable of lay 
observation, and his account of ongoing back and shoulder 
pain establishes continuity of symptomatology since service.  
Buchanan v. Nicholson, 453 F.3d 1331, 1337 (2006).  As there 
is evidence that the Veteran suffered a fall in service and 
evidence of continuous symptoms of disability since then, a 
remand is warranted to afford the Veteran an examination of 
his claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination to determine the nature 
and likely etiology of his claimed 
right shoulder and lumbar spine 
disabilities.  The claims file must be 
made available to the examiner for 
review.  The examiner should conduct a 
thorough examination of the Veteran's 
back and shoulder and diagnose any 
pathology found.  For any diagnosed 
condition, the examiner should opine as 
to whether it is at least as likely as 
not (i.e., 50 percent probability) that 
the disability is causally related to 
any incident of service, to include the 
landmine incident the Veteran 
describes.  

A complete rationale is requested for 
each opinion provided.  If the examiner 
is unable to determine the etiology of 
the claimed conditions without resort 
to speculation, he or she should so 
state and explain why the cause of the 
disability cannot be known.

2.	 Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



